Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “…a curved portion formed in a curved surface shape…”  It is unclear what structure is being claimed because a curved portion would necessarily have a curved shape.  Additionally, it is unclear if a “surface” is being claimed or if the claim merely requires a curved portion.
Claim 4 recites “wherein the straight portion extends from the second ridge line toward the base end portion of the body so as to separate from the shaft center.”  It is unclear what structure is defined by “separate from the shaft center”.  Examiner has interpreted the claim as requiring the straight portion to taper towards the base end portion of the body.
Claims 2-4 are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto (US 20180236568).
Regarding claim 1, Yamamoto discloses a drill comprising: a body 1 configured to extend along a shaft center; a plurality of discharge grooves 3 provided in a helical shape in an outer peripheral surface of the body 1 from a leading end portion of the body toward a base end portion of the body 1 (Col. 4, Lines 40-44); a cutting edge 4 provided on a ridge section between an inner face of the discharge groove 3 and a flank on the leading end portion of the body (Col. 4, Lines 44-47) (See Figure 1), the inner face being oriented toward a rotation direction side of the body (See Figure 1); a thinning edge 4a configured to extend from an inner end of the cutting edge 4, in a radial direction of the body, toward an inner side in the radial direction (See Figure 1); and a gash portion (Note: the distal end of the flute 3 defined by elements L1 and curved portion N2) including a curved portion (Note: the distal end of the flute 3 defined by element N2) formed in a curved surface shape (See Figure 2) and in which a first ridge line N2 between the curved portion and the flank 2 extends while curving toward the rotation direction (See Figure 2), from an inner end in the radial direction of the 
Regarding claim 3, Yamamoto discloses wherein as seen from a direction in which the shaft center extends, an angle between the second ridge line L2 and a tangential line at the outer end of the first ridge line (Note: the outer edge of the concave curve N2) in the radial direction is equal to or less than 20 degrees (Note: a tangent line formed at an outside end of the concave curve N2 overlaps with the second ridge line L2).
Regarding claim 4, Yamamoto discloses wherein the straight portion (Note: the distal end of the flute 3 defined by the element L2) extends from the second ridge line L2 toward the base end portion of the body (Note: surface 6c extends from the second ridge line L2 toward the base end portion of the body) so as to separate from the shaft center (See Figure 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US 20180236568).
Regarding claim 2, Yamamoto discloses the drill of claim 1 as set forth above.  Yamamoto does not explicitly disclose the distance at which the second ridge line connects to the discharge groove in relation to the shaft center.  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Yamamoto such that the distance from the shaft center to a position at which the second ridge line connects to the discharge groove is equal to or more than 30 percent and equal to or less than 45 percent of an outer diameter of the body since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In this case, one of ordinary skill in the art would modify the distance at which the second ridge line connects to the discharge groove in relation to the shaft in order to more efficiently produce cutting chips as well as facilitate the transport of cutting chips along the discharge grooves.

Response to Arguments
Applicant's arguments filed 11/16/21 have been fully considered but they are not persuasive. Each of Applicant’s arguments is set forth below in italics followed by Examiner’s response.
In other words, the ridgelines of Yamamoto are not curved from the radial inner end of thinning blade 4a.
Examiner respectfully disagrees. Claim 1 recites “…a first ridge line between the curved portion and the flank extends while curving toward the rotation direction, from an inner end in the radial direction of the thinning edge toward an outer side in the radial direction…”  Yamamoto discloses a curved first ridge line N2 that extends from an inner end (Note: the end of the curve N2 which connects to element L1) in the radial direction of a thinning edge 4a (Note: the thinning edge 4a extends from the drill axis (O) radially outward) toward an outer side in the radial direction (Note: the exterior of the drill) (See Figure 2).  Additionally, Claim 1 does not recite wherein the ridgelines are “curved from the radial inner end of the thinning blade.”
…the second thinning ridgeline is not connected to chip discharge groove 3 inside the outer peripheral surface of drill body 1.
Examiner respectfully disagrees.  As can be seen in Figure 2 of Yamamoto, the second thinning ridgeline L2 is connected to chip discharge groove 3 via surface 6c within the outer peripheral surface of the drill body.
Further, in the drill of Yamamoto having the above configuration, first thinning ridge line L1 does not extend linearly from the radial inner end of thinning blade 4a.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a first thinning ridge line extending linearly from the radial inner end of the thinning blade) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL MARTENS JANESKI whose telephone number is (571)270-1681. The examiner can normally be reached Mon - Fri, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/PAUL M JANESKI/Examiner, Art Unit 3722                                                                                                                                                                                                        
/ERIC A. GATES/Primary Examiner, Art Unit 3722